Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-17 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810869741.1, filed on August 02, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2019 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “an inner edge of the guide rail is provided with a turn of the traction steel wire rope” in line 9. The location of the “inner edge” of the guide rail is unclear to one of ordinary skill in the art. For examination purposes, the examiner will interpret this limitation as “an inner side of the guide rail is provided with a turn of the traction steel wire rope”, as shown in Fig. 2 of the drawings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN104670245A, provided with translation), in view of Fisk et al. (US 2017/0320505 A1).
Regarding claim 1, Yang teaches (Fig. 1-2): An inclined shaft continuous feeding system (Fig. 1) for solid backfilling materials, comprising: a surface loading system (13, 18), an inclined shaft transportation system (Fig. 1), and a downhole unloading system (2, 18), wherein the inclined shaft transportation system (Fig. 1) is arranged between the surface loading system (18) and the downhole unloading system (2, 18); wherein, the inclined shaft transportation system (Fig. 1) comprises an unloading dumper (6), a plurality of support guide wheels (16), a guide rail (17, 19), a drive wheel (25), a reverse wheel (10), and a traction steel wire rope (3) configured between the drive wheel (25) and the reverse wheel (10); the guide rail (17, 19) is racetrack-shaped (Fig. 2); an inner side of the guide rail (17, 19) is provided with a turn of the traction steel wire rope (3); the drive wheel (25) and the reverse wheel (10) are respectively engaged with two ends of the guide rail (17, 19) at an inner side (Fig. 1); a first side (top side of dumper) of the unloading dumper (6) is fixedly connected to the traction steel wire rope (3); a second side (bottom side of dumper) of the unloading dumper is engaged with the guide rail (17, 19) configured on an inner wall of the inclined shaft (Fig. 1); the plurality of support guide wheels (16) are arranged along the inner side of the guide rail (17, 19); and an upper portion of each support guide wheel (16) is fixed on the inner wall of the inclined shaft (Fig. 1) for the traction steel wire rope (3) to pass through.
Yang does not explicitly teach that the unloading dumper is a bottom unloading dumper. However, Fisk teaches (Fig. 15A and 15B): a bottom unloading dumper for unloading materials (Fisk, paragraph 0119, lines 6-13). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to modify the dumper to include a hinged bottom, as taught by Fisk, in order to allow the dumping of materials through the bottom of the dumper and facilitate the transfer of loads from one location to another.
Regarding claim 5, Yang and Fisk teach the elements of claim 1, as stated above. Yang further teaches (Fig. 1): at least one bottom unloading dumpers is provided.
Regarding claim 6, Yang and Fisk teach the elements of claim 5, as stated above. Yang further teaches (Fig. 1): a plurality of bottom unloading dumpers (6) are provided (Fig. 1), and the plurality of bottom unloading dumpers (6) are fixedly connected to the traction steel wire rope (3) with a same interval.
Regarding claim 8, Yang and Fisk teach the elements of claim 1, as stated above. Yang does not explicitly teach that the guide wheels are equidistantly configured inside the inclined shaft. 
However, it would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to configure the support guide wheels equidistantly inside the inclined shaft,  in order to achieve an even load distribution on wire rope (3) guiding the dumpers (6) and provide operational stability for the conveying/transport apparatus.  

Claims 2, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN104670245A, provided with translation), in view of Fisk et al. (US 2017/0320505 A1) and Morgan (US 1,761,145 A).
Regarding claim 2, Yang and Fisk teach the elements of claim 1, as stated above. Yang does not explicitly teach that the surface loading system comprises a surface conveyor and a surface stock bin connected to the surface conveyor. However, Morgan teaches (Fig. 2): a surface loading system comprises a surface conveyor (44) and a surface stock bin (42) connected to the surface conveyor (44).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to include a surface conveyor and a surface stock bin, as taught by Morgan, in order to provide an additional storage medium for temporary storage when an unloading bin overfills, and to automate the transport of materials from a mining site to the next location of interest.
Regarding claim 9, Yang, Fisk, and Morgan teach the elements of claim 2, as stated above. Yang further teaches (Fig. 1): at least one bottom unloading dumpers (6) are provided.
Regarding claim 12, Yang, Fisk, and Morgan teach the elements of claim 9, as stated above. Yang further teaches (Fig. 1): a plurality of bottom unloading dumpers (6) are provided, and the plurality of bottom unloading dumpers (6) are fixedly connected to the traction steel wire rope (3) with a same interval.
Regarding claim 15, Yang, Fisk, and Morgan teach the elements of claim 2, as stated above. Yang does not explicitly teach that the guide wheels are equidistantly configured inside the inclined shaft. 
However, it would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to configure the support guide wheels equidistantly inside the inclined shaft,  in order to achieve an even load distribution on wire rope (3) guiding the dumpers (6) and provide stability for transport system. 

Claims 3-4, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN104670245A, provided with translation), in view of Fisk et al. (US 2017/0320505 A1) and Zhang et al. (CN 108005717 A, provided with translation).
Regarding claim 3, Yang and Fisk teach the elements of claim 1, as stated above. Yang further teaches (Fig. 1-2):  the downhole unloading system comprises an unloading platform (2) and an unloading device (18), and that a semicircle (Fig. 2) at an end of the guide rail (17, 19) located in downhole serves as the material unloading platform (Yang, paragraph 0024, lines 8-10; Fig. 1-2). 
Yang does not explicitly teach a downhole stock bin configured below the material unloading platform and a downhole conveyor configured below the stock bin.  However, Zhang teaches (Fig. 1): a downhole unloading system (Fig. 1) comprising a material unloading platform (9), a downhole stock bin (11), and a downhole conveyor (12); the downhole stock bin (11) is configured below the material unloading platform (9); and the downhole conveyor (12) is configured below the downhole stock bin (Fig. 1).

Regarding claim 4, Yang, Fisk, and Zhang teach the elements of claim 3, as stated above. Yang does not explicitly teach that the downhole unloading system further comprises a full-stock alarm system configured on an upper portion of an inner wall of the downhole stock bin. However, Zhang teaches (Fig. 1): the downhole unloading system (Fig. 1) further comprises a full-stock alarm device (10), and the full-stock alarm device (10) is configured on an upper portion of an inner wall of the downhole stock bin (11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to include the downhole unloading system with a stock alarm device, as taught by Zhang, in order to "monitor the overflow of the material in the bin" (Zhang, paragraph 0028, lines 3-4).
Regarding claim 10, Yang, Fisk, and Zhang teach the elements of claim 3, as stated above. Yang further teaches (Fig. 1): at least one bottom unloading dumpers (6) are provided.
Regarding claim 11, Yang, Fisk, and Zhang teach the elements of claim 4, as stated above. Yang further teaches (Fig. 1): at least one bottom unloading dumpers (6) are provided.
Regarding claim 13, Yang, Fisk, and Zhang teach the elements of claim 10, as stated above. Yang further teaches (Fig. 1): a plurality of bottom unloading dumpers (6) are provided, and the plurality of bottom unloading dumpers (6) are fixedly connected to the traction steel wire rope (3) with a same interval (Fig. 1).
Regarding claim 14, Yang, Fisk, and Zhang teach the elements of claim 10, as stated above. Yang further teaches (Fig. 1): a plurality of bottom unloading dumpers (6) are provided, and the plurality of bottom unloading dumpers (6) are fixedly connected to the traction steel wire rope (3) with a same interval (Fig. 1).
Regarding claim 16, Yang, Fisk, and Zhang teach the elements of claim 3, as stated above. Yang does not explicitly teach that the guide wheels (16) are equidistantly configured inside the inclined shaft. 
However, it would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to configure the support guide wheels equidistantly inside the inclined shaft,  in order to achieve an even load distribution on wire rope (3) guiding the dumpers (6) and provide stability for transport system. 
Regarding claim 17, Yang, Fisk, and Zhang teach the elements of claim 4, as stated above. Yang does not explicitly teach that the guide wheels (16) are equidistantly configured inside the inclined shaft. 
However, it would be obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to configure the support guide wheels equidistantly inside the inclined shaft,  in order to achieve an even load distribution on wire rope (3) guiding the dumpers (6) and provide stability for transport system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN104670245A, provided with translation), in view of Fisk et al. (US 2017/0320505 A1) and Duzer et al. (US 0,545,319 A).
Regarding claim 7, Yang and Fisk teach the elements of claim 6, as stated above. Yang further teaches a connecting device including a fixed holding block 4, a traction wire rope 5, and a connector 20 for connecting the dumper to the overhead steel wire 3. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Yang to modify the holding block (4) to include a pressure plate and a bolt, as taught by Duzer, in order to allow the tightening and loosening of the holding block on the steel wire and further allowing the release of the dumper from the traction wire.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-3307493-A: Teaches a continuous loop conveyor system for a mine car with two coaxial sprockets 19a and two endless link chains 19b. 
US-5163545-A: Teaches a conveyor 14, movably supported by a two-wheeled dolly 110 at the discharge end 15, dolly has wheels 114 adapted to ride upon continuous guide rail 102; wheel member 116 also runs on the mine floor, pivotally fastened to the support track 16 to support discharge end 15; transitional guides 76 movably fastened to the sides of the conveyors 22 and 24.
US-20060162608-A1: Teaches inclined shaft, car discharge chute 4, two drive wheels 12, unloading platform 41 and stock pile 47.
CN-103334784-A: Teaches a slideway (5), storage bin (7), feeding inclined shaft (6), feeding machine (8), downhole conveyor (9). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617